Name: Commission Regulation (EEC) No 2938/90 of 11 October 1990 fixing the premiums to be added to the import levies on cereals, flour and malt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 10. 90 Official Journal of the European Communities No L 281 /9 COMMISSION REGULATION (EEC) No 2938/90 of 11 October 1990 fixing the premiums to be added to the import levies on cereals, flour and malt THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 340/90 (2), and in particular Article 1 5 (6) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EEC) No 2205/90 (4), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas the premiums to be added to the levies on cereals and malt were fixed by Commission Regulation (EEC) No 1 802/90 (*) and subsequent amending Regula ­ tions ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85,  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas these exchange rates being those recorded on 10 October 1990 ; Whereas, on the basis of today's cif prices and cif forward delivery prices, the premiums at present in force, which are to be added to the levies, should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . The premiums referred to in Article 15 of Regula ­ tion (EEC) No 2727/75 to be added to the import levies fixed in advance in respect of cereals and malt coming from Portugal shall be zero. 2. The premiums referred to in Article 15 of Regula ­ tion (EEC) No 2727/75 to be added to the import levies fixed in advance in respect of cereals and malt coming from third countries shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 12 October 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 134, 28. 5 . 1990, p. 1 . 0 OJ No L 164, 24. 6 . 1985, p. 1 . ( ¦) OJ No L 201 , 31 . 7. 1990, p. 9. V) OJ No L 167, 30 . 6. 1990, p. 11 . No L 281 /10 Official Journal of the European Communities 12. 10 . 90 ANNEX to die Commission Regulation of 11 October 1990 fixing the premiums to be added to the import levies on cereals, flour and malt A. Cereals and flour (ECU/tonne) CN code Current 1st period 2nd period 3rd period llll 10 11 12 1 0709 90 60 0 0 0 0,26 0712 90 19 0 0 0 0,26 1001 10 10 0 0 0 0 1001 10 90 0 0 0 0 1001 90 91 0 0 0 0 1001 90 99 0 0 0 0 1002 00 00 0 0 0 0 1003 0010 0 0 0 0 1003 00 90 0 0 0 0 100400 10 0 0 0 0 1004 00 90 0 0 0 0 1005 10 90 0 0 0 0,26 1005 90 00 0 0 0 0,26 1007 00 90 0 0 0 0 1008 10 00 0 0 0 0 1008 20 00 0 0 0 0 1008 30 00 0 0 0 0 1008 90 90 0 0 0 0 1101 00 00 0 0 0 0 B. Malt (ECU/tonne) CN code Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 1107 10 11 0 0 0 0 0 1107 10 19 0 0 0 0 0 1107 10 91 0 0 0 0 0 1107 10 99 0 0 0 0 0 1107 20 00 0 0 0 0 0